Citation Nr: 0612651	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-28 037	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of left distal radius fracture.

2.  Entitlement to an initial evaluation in excess of 10 
percent for Osgood-Schlatter's Disease of the right knee.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
November 1996.  He had 2 months and 13 days of inactive 
service prior to February 17, 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

While the veteran's application was originally adjudicated by 
the San Diego RO, jurisdiction over the veteran's claims file 
was transferred to the Baltimore RO in October 2003.

In correspondence received in October 2003, the veteran 
requested a waiver or other form of relief from recoupment of 
severance pay.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's left wrist (minor) disability has been manifested 
by minimal decreased range of motion and pain; nonunion or 
ankylosis has not been found.

2.  Since the effective date of service connection, the 
veteran's right knee disability has been manifested by full 
range of motion, without limitation by pain, fatigue, 
incoordination, weakness, or lack of endurance.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for residuals of left distal radius fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5212 
(2005).

2.  The criteria for an initial rating in excess of 10 
percent for Osgood-Schlatter's Disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71, 4.71a, Diagnostic 
Codes 5003, 5014, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through an October 2002 notice letter and 
a statement of the case (SOC) in June 2004, the RO notified 
the veteran and his representative of the legal criteria 
governing his application, the evidence that had been 
considered in connection with his application, and the bases 
for the denial of his claims.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that VA has met the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any private medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  Additionally, the RO requested the veteran to 
submit other medical evidence regarding his disabilities that 
would support his application.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's 
application, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, while the notice did not refer to 
criteria for assigning an effective date, see Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), this 
question is not before the Board.  Consequently, a remand of 
the disability rating questions is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
private treatment records from the Kaiser Permanente.  
Additionally, in March 2003, the veteran was afforded a fee-
basis examination in relation to his claims, the report of 
which is of record.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of either claim on appeal that need to be 
obtained.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Left Wrist

The veteran's left wrist disability has been evaluated as 20 
percent disabling under Diagnostic Code 5212, for 
"impairment of radius."  See 38 C.F.R. § 4.71a (2005).  
Under that code, for a minor arm, a rating of 20 percent is 
warranted where there is nonunion of the radius in the upper 
half.  A rating of 20 percent is also warranted where there 
is nonunion in the lower half, with false movement, but 
without loss of bone substance or deformity.  A rating of 30 
percent is warranted where there is nonunion in the lower 
half, with false movement, and with loss of bone substance 
(1 inch (2.5 cms.) or more) and marked deformity.  Id.

An endnote to the regulation states that in all forearm and 
wrist injury cases, Diagnostic Codes 5205 through 5213, 
multiple impaired finger movements due to tendon tie-up, 
muscle or nerve injury, are to be separately rated and 
combined not to exceed rating for loss of use of hand.  Id.

A review of the medical evidence reveals that the veteran 
fractured his left radius in 1994, while in service.  He was 
granted service connection for such, effective October 24, 
2002.  The veteran complains of pain, with occasional 
swelling and weakness in his left wrist.  He states he has 
functional loss as he cannot lift heavy objects and has to 
wear a brace on his wrist.  The veteran contends that the 
rating for his left wrist disability should be higher than 
initially evaluated due to these symptoms.

In March 2003, the veteran underwent a fee-basis examination.  
The examiner diagnosed the veteran with status-post left 
wrist fracture with residual of ongoing pain syndrome, 
decreased range of motion.  He found the veteran to be right-
handed.  He found the veteran's left wrist to be slightly 
swollen with tenderness.  There was stiffness and traces of 
crepitus, but no joint instability.  X-rays showed a 
partially healed Colles fracture of the distal radius.  

Because there were no findings of loss of bone substance, 
marked deformity, or impaired finger movements, an initial 
rating in excess of 20 percent for the veteran's left wrist 
disability is not warranted under Diagnostic Code 5212.  See 
38 C.F.R. § 4.71a.

Regarding the veteran's contention of functional loss due to 
pain and other factors, the Board finds, in this case, no 
more than the current 20 percent rating is assignable for the 
left wrist.  The March 2003 examiner found that the veteran's 
motion was limited by pain, but not weakness, incoordination, 
fatigue, or lack of endurance.  He reported dorsiflexion of 
the left wrist to 60 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 40 
degrees.  The examiner stated that the veteran did not 
experience pain until the instances of maximum range of 
motion for each test.  For palmar and radial deviation, the 
veteran has full range of motion of his left wrist.  See 
38 C.F.R. § 4.71 (Plate I).  For dorsiflexion and ulnar 
deviation, his range of motion is limited, yet close to full 
range of motion.  Id.  Private treatment records from Kaiser 
Permanente, although not spelled out in terms of degrees, 
reflected similar findings.  By comparison, under Diagnostic 
Code 5215, in order to be assigned even a 10 percent rating 
for decreased range of motion for a wrist disability, 
dorsiflexion is required to be limited to 15 degrees.  Due to 
the extent of the veteran's range of motion in the left 
wrist, and the fact that he does not experience pain prior to 
his maximum ranges of motion, the veteran does not have any 
functional loss greater than what is already contemplated in 
the rating criteria.  Thus, there is no clinical evidence to 
which the Board may point to conclude that, even with flare-
ups of pain during activity, the veteran's pain is so 
disabling as to approximate the level of impairment required 
for assignment of more than the initial 20 percent rating for 
his left wrist.

The Board has also considered the applicability of a higher 
initial rating for the veteran's left wrist disability under 
other appropriate diagnostic codes.  However, because 
ankylosis has not been clinically shown in the left wrist, a 
rating would not be in order under Diagnostic Code 5214.  See 
38 C.F.R. § 4.71a.



Right Knee

The veteran's right knee disability has been evaluated as 10 
percent disabling by analogy under Diagnostic Code 5014 to 
osteomalacia.  See 38 C.F.R. §§ 4.20, 4.71a (2005).  Under 
that code, a disability is rated as arthritis, which is rated 
on limitation of motion of the affected part.  38 C.F.R. 
§ 4.71a (Diagnostic Codes 5003, 5014) (2005).  Criteria for 
limitation of motion of the knee are found under Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, a zero 
percent (noncompensable) rating is warranted if flexion is 
limited to 60 degrees; a 10 percent rating is warranted if 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted if flexion is limited to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  Under 
Diagnostic Code 5261, a noncompensable rating is warranted if 
extension is limited to 5 degrees; a 10 percent rating is 
warranted if extension is limited to 10 degrees; a 20 percent 
rating is warranted if extension is limited to 15 degrees; a 
30 percent rating is warranted if extension is limited to 20 
degrees; a 40 percent rating is warranted if extension is 
limited to 30 degrees; and a 50 percent rating is warranted 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5261).  Full range of motion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2005).

A review of the medical evidence reveals that the veteran has 
been diagnosed with Osgood-Schlatter's Disease of the right 
knee.  He was granted service connection for such effective 
October 24, 2002.  The veteran complains of pain, 
intermittent swelling, and weakness in his right knee, as 
well as functional loss.  He contends that the rating for his 
right knee disability should be higher than initially 
evaluated due to these symptoms.

In March 2003, the veteran underwent a fee-basis examination.  
The examiner found that the veteran's right knee appeared 
normal and that he had full range of motion.  The examiner 
reported that range of motion was not limited by pain, 
fatigue, incoordination, weakness, or lack of endurance.  
There was no crepitus, recurrent subluxation, instability, or 
ankylosis.  His posture and gait were normal.  X-rays were 
negative and the examiner questioned the historical diagnosis 
of Osgood-Schlatter's Disease.

The results of the examination demonstrate that the veteran 
does not satisfy the criteria for a compensable rating under 
the rating criteria for range of motion of the knee.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).  The veteran 
has not been shown to have anything less than full range of 
motion of the right knee.  Thus, based on limitation of 
motion, the medical evidence does not support a rating in 
excess of the initial evaluation of 10 percent for the 
veteran's right knee disability.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (September 17, 2004).  In that 
opinion, the General Counsel said that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, as noted above, both the 
veteran's limitation of flexion and limitation of extension 
are such that a compensable rating is not warranted for 
either.

Furthermore, regarding the veteran's contention of functional 
loss due to pain and other factors, the Board finds, in this 
case, no more than the current 10 percent rating is 
assignable for the right knee.  The March 2003 examiner found 
that the veteran's motion was not limited by pain, fatigue, 
incoordination, weakness, or lack of endurance.  Thus, there 
is no clinical evidence to which the Board may point to 
conclude that, even with flare-ups of pain during activity, 
the veteran's pain is so disabling as to approximate the 
level of impairment required for assignment of more than the 
current 10 percent rating for his right knee.

The Board has also considered the applicability of a higher 
initial rating for the veteran's right knee disability under 
other appropriate diagnostic codes.  However, because 
ankylosis, recurrent subluxation, lateral instability, 
dislocated cartilage, joint effusion, or impairment of the 
tibia or fibula has not been clinically shown in the right 
knee, a rating would not be in order under Diagnostic Codes 
5256, 5257, 5258, or 5262.  See 38 C.F.R. § 4.71a.

For all the foregoing reasons, the Board finds that the 
claims for an initial rating in excess of 20 percent for 
residuals of left distal radius fracture and 10 percent for 
Osgood-Schlatter's Disease of the right knee must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for higher ratings, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 20 percent for residuals 
of left distal radius fracture is denied.

An initial evaluation in excess of 10 percent for Osgood-
Schlatter's Disease of the right knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


